UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-8253


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

JIMMY JONES,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.    Terry L. Wooten, District Judge.
(4:02-cr-01017-TLW-1; 4:06-cv-70021-TLW)


Submitted:    December 16, 2008             Decided:   January 12, 2009


Before MOTZ and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Jimmy Jones, Appellant Pro Se.      Rose Mary Sheppard Parham,
Assistant United States Attorney, Florence, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Jimmy Jones seeks to appeal the district court’s order

denying relief on his 28 U.S.C. § 2255 (2000) motion.                        The order

is not appealable unless a circuit justice or judge issues a

certificate of appealability.             28 U.S.C. § 2253(c)(1) (2000).                A

certificate      of       appealability          will     not    issue      absent     “a

substantial showing of the denial of a constitutional right.”

28   U.S.C.     § 2253(c)(2)       (2000).          A    prisoner     satisfies      this

standard   by    demonstrating         that      reasonable     jurists     would    find

that any assessment of the constitutional claims by the district

court is debatable or wrong and that any dispositive procedural

ruling by the district court is likewise debatable.                          Miller-El

v. Cockrell, 537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529

U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th

Cir.   2001).        We   have    independently          reviewed     the   record    and

conclude      that    Jones      has   not       made    the    requisite     showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.       We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   the    court     and    argument        would   not    aid   the   decisional

process.

                                                                             DISMISSED




                                             2